Per Curiam.
Appellee, as plaintiff, instituted suit in the court below to foreclose a mechanic’s lien. After service of summons, and before the time for answering had expired, the appellants, by their attorneys, filed a motion asking the court to quash the summons and strike the complaint from the files, for the reason that the summons did ‘‘not briefly state the sum of money or other relief demanded in the complaint, as required bylaw;” the defendants appearing specially, for the pui-pose of said motion only. After argument of counsel, the court overruled said motion, and thereupon the said defendants, by their attorney, entered a general appearance in the action, and such appearance was made a matter of *394record. Thereafter the defendants appealed from said order of the court overruling their motion to quash the summons, etc.
It is unnecessary to follow counsel in their argument as to the sufficiency of the summons. The defendants having entered a general appeai’ance in the action, the sufficiency of the summons becomes a matter of no importance. If, as a matter of fact, the court erred in overruling the motion, such error was cured by the general appearance of the defendants; and the order is accordingly affirmed. Railway Co. v. De Busk, 12 Colo. 294, and cases cited.

Affirmed.